IN THE SUPREME COURT OF THE STATE OF DELAWARE

    HOWARD L. HARRIS,                            §
                                                 §
        Appellant Below,                         §
        Appellant,                               §   No. 391, 2019
                                                 §
        v.                                       §   Court Below—Superior Court of
                                                 §   the State of Delaware
    STATE OF DELAWARE,                           §
                                                 §   C.A. No. N19A-03-004
        Defendant Below,                         §
        Appellee.                                §

                                  Submitted: September 26, 2019
                                   Decided: October 10, 2019

Before VALIHURA, SEITZ, and TRAYNOR, Justices.

                                              ORDER

       Upon consideration of the notice to show cause and the responses, it appears to

the Court that:

       (1)     On September 11, 2019, the appellant, Howard L. Harris, filed a notice of

appeal from a Superior Court order, entered on August 1, 2019, affirming the Industrial

Accident Board’s decision denying Harris’s petition to determine compensation due.

A timely notice of appeal should have been filed on or before September 3, 2019.1 The

Senior Court Clerk issued a notice directing Harris to show cause why this appeal



1
  Supr. Ct. R. 6(a)(i) (providing that notice of appeal from civil judgment must be filed within 30 days
from entry of the judgment on the docket); Supr. Ct. R. 11(a) (providing that if the last day of the
time period prescribed by the Rules falls on the weekend or a holiday then the time period runs until
the end of the next day the Clerk's office is open).
should not be dismissed as untimely. In his responses to the notice to show cause,

Harris states that he has a new mail person who accidentally delivered his mail to a

neighbor. The neighbor did not immediately notice the mistake because she is partially

blind. He also includes a letter from his neighbor’s daughter confirming his account.

       (2)     Time is a jurisdictional requirement.2 A notice of appeal must be received

by the Office of the Clerk of this Court within the applicable time period in order to be

effective.3 Unless an appellant can demonstrate that the failure to file a timely notice

of appeal is attributable to court-related personnel, an untimely appeal cannot be

considered.4

       (3)     Harris has not shown that his failure to file a timely notice of appeal is

attributable to court-related personnel. Consequently, this case does not fall within the

exception to the general rule that mandates the timely filing of a notice of appeal. Thus,

the Court concludes that this appeal must be dismissed.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b), that

the appeal is DISMISSED.

                                                     BY THE COURT:


                                                     /s/ Gary F. Traynor
                                                            Justice



2
  Carr v. State, 554 A.2d 778, 779 (Del. 1989)
3
  Supr. Ct. R. 10(a).
4
  Bey v. State, 402 A.2d 362, 363 (Del. 1979).
                                                 2